Judgment, Supreme Court, New York County (Charles H. Solomon, J., at suppression hearing; Brenda Soloff, J., at plea and sentence; A. Kirke Bartley, J., at resentence), rendered October 26, 2005, as amended October 25, 2007, convicting defendant, on his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6½ years, unanimously affirmed.
The record establishes that defendant executed a valid waiver of his right to appeal, after consultation with counsel (see People v Moissett, 76 NY2d 909 [1990]). As an alternative holding, we also find that the court properly denied defendant’s suppression *375motion. Concur—Mazzarelli, J.P., Andrias, Williams and Renwick, JJ.